THOMPSON, Judge.
The appellants, Michael and Justa I. Bozman, appeal the entry of a final judgment of foreclosure in favor of appellee Gale Insulation of Hernando, Inc. The foreclosure was a result of a subcontractor’s lien filed by the appellee pursuant to Chapter 713, Florida Statutes (1989). We reverse the judgment and remand with instructions that a judgment be entered in favor of the appellants. See Meredith v. Lowe’s of Florida, Inc., 405 So.2d 1061 (Fla. 5th DCA 1981).
REVERSED and REMANDED for entry of judgment for appellants.
HARRIS, C.J., and DIAMANTIS, J., concur.